

114 S2470 IS: To repeal the provision permitting the use of rocket engines from the Russian Federation for the evolved expendable launch vehicle program.
U.S. Senate
2016-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2470IN THE SENATE OF THE UNITED STATESJanuary 28, 2016Mr. McCain (for himself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo repeal the provision permitting the use of rocket engines from the Russian Federation for the
			 evolved expendable launch vehicle program.
	
		1.Repeal of provision permitting the use of rocket engines from the Russian Federation for the
 evolved expendable launch vehicle programSection 8048 of the Department of Defense Appropriations Act, 2016 (division C of Public Law 114–113) is repealed and shall be deemed never to have been enacted.